DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by the applicant when read in light of the specification. 

Shalev-Shwartz teaches a method of predicting a motion of surrounding vehicles and controlling an ego vehicle, the method comprising: 
obtaining surrounding vehicle information using a sensor (Shalev-Shwartz [Fig. 1] the system has a plurality of sensors, processor to process the sensor data on the surrounding vehicle information; 
predicting a target lane of the surrounding vehicle based on the obtained surrounding vehicle information (Shalev-Shwartz [0800] the path of the host vehicle and the target vehicle may be predicted. The Examiner interprets that if the target vehicle is predicted to move to the same lane as the host vehicle, the target lane becomes the path, and therefore the target lane may be predicted),
performing future driving trajectory prediction for each target based on the surrounding vehicle information (Shalev-Shwartz [0800] the navigational system may predict the position of the target vehicle near the host vehicle at a delayed time, which means the future position of the vehicle may be known; [0271] the predicted trajectories of the host vehicle and one or more other vehicles may be considered from a current time to a future time t, wherein [0273] determining the predicted trajectories of other vehicles may rely on the current speed and heading of the other vehicles, for example, based on analysis of sensor data aboard the host vehicle); and 
computing a probability of a collision likelihood based on the target lane and trajectory predictions of the surrounding vehicle in which future uncertainty has been taken into consideration and performing longitudinal control for collision avoidance (Shalev-Shwartz [0271] various constraints may be applied to avoid a collision with other vehicles. Based on the predicted trajectories and the arrival time, constraints may be applied so that the vehicles maintain a longitudinal and lateral distance to other vehicles are maintained; [0250] the probability mass of trajectories with an accident event may be identified);
wherein predicting the target lane of the surrounding vehicle includes using an artificial neural network structure in which current and past-time series position information of the surrounding vehicle and road information for a predetermined time are used as input values (Shalev-Shwartz [0813] the predicted path at the motion prediction time may include the position speed, and acceleration along the same trajectory. The localization along the target trajectory at a certain point in time may be used to   predict a path at a later time. With time as input, the position of the target trajectory is known, in which the targeted lane may be a part of the trajectory (output); [0100] the memory of the system uses a trained system, such as a neural network; [0189] wherein within the same system, the calculation is done by the processing unit, wherein the input is the longitudinal distance. The current and past time-series of the distance may provide the longitudinal/lateral positions, and provide the velocity when calculated over a period of time; [0340] the position may be determined, wherein the position as output is a function of time). 
Wray teaches predicting a target lane of the surrounding vehicle, the plurality of potential target lanes being laterally adjacent to one another, and performing future driving trajectory prediction for each of the plurality of potential target lanes including the predicted target lane ([Fig. 8] illustrates a plurality of lane that are adjacent to one another, wherein [0101] the lane change monitor may monitor operational environment information corresponding to multiple lane change vehicle operational scenarios; [0107] the operational environment monitor may monitor, identify, track, or predict actions of one or more remote vehicles in the operational environment of the autonomous vehicle); [0108] predicting actions and tracking can be applicable for monitoring lane change, wherein the operational environment monitor for monitoring lane changing may receive information, such as sensor information from plurality of sensors; [0151] various probabilities may be identified, including probability associated with a lane change vehicle operational scenario; [0129] the blocking monitor may identify a respective probability of availability for each of multiple portions of the vehicle transport network within an operational environment (vicinity of the vehicle), and [0133] the blocking monitor may also indicate a current trajectory for the external object (including a remote vehicle); [Fig. 9][0293] the figure further illustrates the probable expected path of a surrounding remote vehicle).

None of the cited prior art contains claim limitations regarding predicting a target lane of the surrounding vehicle from a plurality of potential target lanes based on the obtained surrounding vehicle information, the plurality of potential target lanes being laterally adjacent to one another, and performing future driving trajectory prediction for each of the plurality of potential target lanes including the predicted target lane based on the surrounding vehicle information. 
Other prior arts, such as Movert (US 2019/0179328), along with previously cited prior arts, seem to teach predicting surrounding vehicle’s path, but the prior art is silent on predicting the driving trajectory for each of the potential target lanes including the predicted target lane. 
Therefore, claims 1-16 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734. The examiner can normally be reached Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.Y./Examiner, Art Unit 3665          

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665